DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 11-15, and 17-19 are rejected under 35 U.S.C. 102 as being disclosed by Iwashita et al. (5,722,875).
Iwashita et al. discloses the invention including:
	(prior art) discloses the invention including: 
Claim 1; a fluid dispenser comprising: a fluid reservoir 24 to store a fluid, and a nozzle 23 configured to dispense the fluid onto a grinding/polishing surface 14; a temperature sensor 25 configured to output a temperature signal indicative of a temperature of the grinding/polishing surface during a grinding or polishing operation; and a processor 26 configured to: compare the temperature signal to a threshold (see col. 4, lines 25-46); and send a dispense signal (see col. 4, lines 25-46) to the fluid dispenser when the temperature signal satisfies the threshold, wherein the fluid dispenser is configured to dispense the fluid in response to the dispense signal.
Claims 2 and 14; wherein the temperature sensor comprises a non-contact temperature sensor (see Fig. 2).
Claims 3 and 15; wherein the non-contact temperature sensor is at least one of an infrared sensor (see col. 4, lines 26-27) or a thermographic camera.
Claim 8; wherein the fluid dispenser is configured to output a quantity of the fluid based on a value of the dispense signal (inherently disclosed by the control unit 27).
Claims 9 and 19; wherein the processor is configured to compare a change in the temperature to a threshold change, and to output the dispense signal in response to the change in the temperature satisfying the threshold change (see col. 4, lines 25-46).
Claims 11 and 17; wherein the processor is configured to determine the threshold based on a reference temperature (see col. 4, lines 25-46).
Claims 12 and 18; wherein the reference temperature comprises a temperature of the grinding/polishing surface measured prior to the grinding or polishing operation or in response to initiation of the grinding or polishing operation (see col. 4, lines 25-46).
Claim 13; a platen 11 configured to perform grinding or polishing on a material sample; a fluid dispenser 24, comprising: a fluid reservoir 24 to store a fluid, and a nozzle 23 configured to dispense the fluid onto a grinding/polishing surface 14 of the platen; a temperature sensor 25 configured to output a temperature signal indicative of a temperature of the grinding/polishing surface; and a processor 26 configured to: compare the temperature signal to a threshold (see col. 4, lines 25-46); and send a dispense signal (see col. 4, lines 25-46) to the fluid dispenser when the temperature signal is greater than or equal to the predetermined threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwashita et al. (5,722,875) in view of Chen et al. (2014/0020829 A1).
Iwashita et al discloses the invention substantially as claimed except for the temperature sensor is configured to measure the temperature of the grinding/polishing surface at multiple locations on the grinding-polishing surface, wherein the temperature sensor is configured to output the temperature signal to represent a highest temperature measured among the multiple locations at a same time.  However, Chen et al. teaches the use of temperature sensors at multiple locations (see Fig. 2), the temperature sensor is configured to output the temperature signal to represent a highest temperature measured (see para. 0037) among the multiple locations at a same time for the purpose of having a more accurate temperature measurement. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Iwashita et al by providing more sensors at multiple locations as taught by Chen et al. in order to obtain a device that has a more accurate temperature measurement. Also, the sensors are capable of performing the intended use of configured to output the temperature signal to represent an average temperature of the multiple locations.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724